Exhibit 10.12

 



NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
ISSUER OF THE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS.

 

LIVEDEAL, INC.

 

WARRANT

 

Warrant No. _____ Date of Issuance:  __________, 20__1

 



LiveDeal, Inc., a Nevada corporation (the “Company”), hereby certifies that, for
value received, __________, a[n] __________, or its registered assign (the
“Holder”), is entitled to purchase from the Company _____2 shares (as adjusted
from time to time as provided in Section 11) of common stock, par value $0.001
per share, of the Company (the “Common Stock”) (each such share, a “Warrant
Share” and all such shares, the “Warrant Shares”), at an exercise price
determined pursuant to Section 3 (the “Exercise Price”), at any time and from
time to time from and after the date hereof through and including the date that
is five (5) years following the date of issuance set forth above (the
“Expiration Date”), and subject to the following terms and conditions:

 

1.                  Purchase Agreement. This Warrant is one of a series of
Warrants (collectively, the “Warrants”) issued by the Company in connection with
that certain Note Purchase Agreement, entered into as of January ___, 2014 (as
amended from time to time, the “Purchase Agreement”), by and among the Company
and the purchaser(s) identified on the signature pages thereto, and is subject
to, and the Company and the Holder shall be bound by, all the applicable terms,
conditions and provisions of the Purchase Agreement. This Warrant is being
issued in connection with the conversion into shares of Common Stock of one of
the Notes purchased under the Purchase Agreement.

 

2.                  Definitions. In addition to the terms defined elsewhere in
this Warrant, capitalized terms that are not otherwise defined herein shall have
the meanings assigned to such terms in the Purchase Agreement.



__________________________

1Note to Draft: Number of Warrant Shares to be equal to the number of shares of
Common Stock into which the corresponding Convertible Note was converted. 

2Note to Draft: Exercise Price to be equal to 110% of the Conversion Price under
the corresponding Convertible Note.

 

 

1

 

 

3.                  Exercise Price. This Warrant may be exercised for a price
per Warrant Share equal to $_____3, subject to adjustment from time to time
pursuant to Section 11.

 

4.                  Registration of Warrant. The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time.
The Company may deem and treat the Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.

 

5.                  Registration of Transfers. Subject to the Holder’s
appropriate compliance with the restrictive legend on this Warrant, the Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment
substantially in the form attached hereto as Attachment B duly completed and
signed, to the Company at its address specified herein. Upon any such
registration or transfer, a new Warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new Warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

6.                  Exercise and Duration of Warrants. Subject to Section 12
below, this Warrant shall be exercisable by the registered Holder at any time
and from time to time on or after the date hereof to and including the
Expiration Date. At 6:30 p.m., New York City time, on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value. The Company may not call or redeem all or any portion of this
Warrant without the prior written consent of the Holder.

 

7.                  Delivery of Warrant Shares.

 

(a)                To effect conversions hereunder, the Holder shall not be
required to physically surrender this Warrant unless the aggregate number of
Warrant Shares represented by this Warrant is being exercised. Upon delivery of
an Exercise Notice substantially in the form attached hereto as Attachment A (an
“Exercise Notice”) to the Company at its address for notice determined as set
forth herein, and upon payment of the applicable Exercise Price multiplied by
the number of Warrant Shares that the Holder intends to purchase hereunder, the
Company shall promptly (but in no event later than five (5) trading days after
the Date of Exercise (as defined below)) issue and deliver, or cause its
transfer agent to issue and deliver, to the Holder a certificate for the Warrant
Shares issuable upon such exercise registered in the name of the Holder or its
designee. A “Date of Exercise” means the date on which the Holder shall have
delivered to the Company: (i) an Exercise Notice, appropriately completed and
duly signed, and (ii) unless the Holder has elected a cashless exercise, payment
of the Exercise Price (by certified or official bank check, intra-bank account
transfer or wire transfer) for the number of Warrant Shares so indicated by the
Holder to be purchased.

__________________________

3Note to Draft: Exercise Price to be equal to 110% of the Conversion Price under
the corresponding Convertible Note.

 

 

 

2

 

 

(b)               If by the fifth trading day after a Date of Exercise the
Company fails to deliver the required number of Warrant Shares in the manner
required pursuant to Section 7(a), the Holder will have the right to rescind
such exercise.

 

(c)                The Company’s obligations to issue and deliver Warrant Shares
in accordance with the terms hereof are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

8.                  Charges, Taxes and Expenses. Issuance and delivery of
certificated or uncertificated shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, withholding tax, transfer agent fee, or other incidental tax or expense in
respect of the issuance of such shares, all of which taxes and expenses shall be
paid by the Company; provided, however, that the Company shall not be required
to pay any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

9.                  Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a new Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested. Applicants for a new warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe. If a new warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver this mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the new warrant.

 

10.              Reservation of Warrant Shares. The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from Liens or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 11). The Company covenants
and warrants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
non-assessable.

 

3

 

 

11.              Certain Adjustments. The number of Warrant Shares issuable upon
exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 11.

 

(a)                Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of any Warrants), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of Common Stock any shares
of capital stock of the Company; then in each such case (A) the Exercise Price
will be adjusted by multiplying the Exercise Price then in effect by a fraction,
the numerator of which equals the number of shares of Common Stock outstanding
immediately prior to such event (excluding treasury shares, if any), and the
denominator of which equals the number of shares of Common Stock outstanding
immediately after such event, and (B) the number of Warrant Shares issuable
hereunder shall be concurrently adjusted by multiplying such number by the
reciprocal of such fraction. Such adjustments will take effect (i) if a record
date shall have been fixed for determining the stockholders or security holders,
as applicable, of the Company entitled to receive such dividend, distribution or
issuance by reclassification, as the case may be, immediately after such record
date, (ii) otherwise, immediately after the effective date of such dividend,
distribution, subdivision, combination, or issuance by reclassification, as the
case may be.

 

(b)               Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, shall distribute to all holders of Common Stock (and not
to the Holder on an as-fully-exercised basis) evidences of its indebtedness,
assets (including cash and cash dividends), rights or warrants to subscribe for
or purchase any security other than shares of Common Stock, then in each such
case the Exercise Price then in effect will be adjusted effective immediately
after the record date for the determination of stockholders entitled to receive
such distribution by multiplying the Exercise Price by a fraction, the numerator
of which equals the VWAP on such record date less the then per share fair market
value of the portion of such evidence of indebtedness, assets, rights or
warrants so distributed applicable to one outstanding share of the Common Stock,
as determined by the Board in good faith, and the denominator of which equals
the VWAP determined as of such record date. In each such case the Company shall
notify the Holder, in writing, no later than the trading day following the
distribution of any such evidence of indebtedness, assets, rights or warrants,
describing the material terms of such evidence of indebtedness, assets, rights
or warrants and the adjustments made pursuant to this Section 11(b).

 

4

 

 

(c)                Fundamental Transaction. If, at any time while this Warrant
is outstanding, (i) the Company, directly or indirectly, in one or a series of
related transactions, (A) effects any merger or consolidation of the Company
with or into another Person, (B) effects any sale, lease, license, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets, (C) effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (except for issuances by reclassification contemplated by
Section 11(a)(iv)), or (D) consummates a stock or share purchase agreement or
other business combination (including a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than fifty percent (50%) of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or group making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (ii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person or group of Persons) is completed pursuant to which holders of
Common Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property (each transaction or series of transactions
referred to in clause (i) or (ii) above, a “Fundamental Transaction”); then,
upon any subsequent exercise of this Warrant, the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, (1) the
number of shares of common stock of the successor or acquiring corporation or,
if it is the surviving corporation, of the Company, and (2) any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such Fundamental
Transaction. For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount and components of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Board shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration (substituting the most
appropriate market-based measure for the Trading Market in determining the daily
VWAP from time to time for each component of the Alternate Consideration or, if
no market-based measure is reasonably available for any such component, fixing
the daily VWAP of such component at the value determined by such apportionment,
but subject to further adjustment as provided in this Section 11). If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
of like tenor to this Warrant but adjusted to be consistent with the foregoing
provisions and evidencing the Holder’s right to exercise such warrant for the
appropriate number of shares of capital stock and Alternate Consideration, if
any, in exchange for this Warrant. The Company shall ensure that the terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 11(c) and ensuring that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
or series of related transactions analogous to a Fundamental Transaction.

 

5

 

 

(d)               Dilutive Share Issuances. If the Company shall at any time
while this Warrant is outstanding issue or agree to issue any shares of Common
Stock for a consideration (or deemed price) less than the Exercise Price in
effect at the time of such issue, then, and thereafter successively upon each
such issue, the Exercise Price shall be reduced to such other lower issue price.
For purposes of this adjustment, the issuance of any security carrying the right
to convert or exchange such security into shares of Common Stock or of any
warrant, right or option to purchase Common Stock shall result in an adjustment
to the Exercise Price upon the issuance of the above-described security and
again upon the issuance of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the then
applicable Exercise Price. Notwithstanding the foregoing, in no event shall the
Exercise Price be reduced below $0.77 per share pursuant to this Section 11(d).
For the sake of clarity, no adjustment shall be made to the Exercise Price
pursuant to this Section 11(d) in respect of any Excluded Issuance, and the
provisions of this Section 11(d) are in addition to (not in lieu of) the
provisions set forth in Section 12.13 of the Purchase Agreement.

 

(e)                Definitions. “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (A) if the Common Stock is
then listed or quoted on a trading market, the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
principal trading market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (B) if prices for the Common Stock are
then reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported during
trading hours, or (C) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Company’s Board of Directors and reasonably acceptable to the Holder, the
fees and expenses of which shall be paid by the Company.

 

(f)                Calculations. All calculations under this Section 11 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable. The
number of shares of Common Stock issued and outstanding at any given time for
purposes of this Section 11 shall not include any shares owned or held by or for
the account of the Company or any Subsidiary, and the disposition of any such
shares shall be considered an issue or sale of Common Stock.

 

(g)               Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 11, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other Alternate
Consideration issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments in all material respects and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

 

6

 

 

(h)              Notice of Corporate Events. If (A) the Company declares a
dividend (or any other distribution of cash, securities or other property in
whatever form) on the Common Stock, including any granting of rights or warrants
to subscribe for or purchase any capital stock of the Company or any Subsidiary
or of any rights, (B) the Company declares a special nonrecurring cash dividend
on or a redemption of the Common Stock, (C) the approval of any stockholders of
the Company shall be required in connection with any reclassification of the
Common Stock, any consolidation or merger to which the Company is a party, any
sale or transfer of all or substantially all of the assets of the Company, or
any compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (D) the Company authorizes the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall deliver to the Holder, at least
twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, or redemption, or if a
record is not to be taken, the date as of which the holders of the Common Stock
of record to be entitled to such dividend, distributions, or redemption are to
be determined, or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice. To the
extent that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any Subsidiary, the Company
shall simultaneously file such notice with the Commission pursuant to a Current
Report on Form 8-K. The Holder shall remain entitled to exercise this Warrant
during the period commencing on the date of such notice to the effective date of
the event triggering such notice except as may otherwise be expressly set forth
herein.

 

(i)                Payment of Exercise Price. The Holder may pay the Exercise
Price in one of the following manners:

 

(i)                 Cash Exercise. The Holder may pay by certified or official
bank check, by intra-bank account transfer or by wire transfer of same-day
funds.

 

(ii)               Cashless Exercise. The Holder may elect instead to utilize a
cashless exercise method, in which event the Company shall issue to the Holder
the number of Warrant Shares determined as follows:

 

  X = Y × ((A – B ) / A)   where:   X = the number of Warrant Shares to be
issued to the Holder.   Y = the number of Warrant Shares with respect to which
this Warrant is being exercised.   A = the closing price of shares of Common
Stock for the trading day immediately prior to (but not including) the Exercise
Date.   B = the Exercise Price.

 

7

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

 

12.              Limitation on Exercise Pending Stockholder Approval. Holder’s
right to exercise this Warrant into shares of Common Stock is expressly subject
to the limitations and conditions set forth in Section 12.12 of the Purchase
Agreement.

 

13.              No Fractional Shares. No fractional shares of Common Stock will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay the
Holder an amount of cash equal to the product of such fraction multiplied by the
closing price of one share of Common Stock as reported on the principal trading
market for the Common Stock on the Date of Exercise.

 

14.              Notices. Any and all notices or other communications or
deliveries hereunder (including any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number pursuant to this Section 14 prior to 6:30 p.m. (New York City
time) on a trading day, (ii) the next trading day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified pursuant to this Section 14 on a day that is not a
trading day or later than 6:30 p.m. (New York City time) on any trading day,
(iii) the trading day following the date of mailing, if sent by nationally
recognized overnight courier service to the street address specified pursuant to
this Section 14, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be as follows:

 

(a)                if to the Company, to:

 

LiveDeal, Inc.
6240 McLeod Drive, Suite 120
Las Vegas, Nevada 89120
Attn: Accounting Department
Facsimile No.: (702) 939-0244

 

(b)               if to the Holder, to the address, facsimile number or email or
street address appearing on the Warrant Register (which shall initially be the
facsimile number and email and street address set forth for the initial Holder
in the Purchase Agreement);

 

or to such other address, facsimile number or email address as the Company or
the Holder may provide to the other in accordance with this Section 14.

 

8

 

15. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

16. Miscellaneous.

 

(a)                Assignment. Subject to the restrictions on transfer described
herein, the rights and obligations of the Company and the Holder shall be
binding upon, and inure to the benefit of, the successors, assigns, heirs,
administrators and transferees of the parties. The Company shall not have the
right directly or indirectly to assign or transfer this Warrant without the
prior written consent of the Holder, which may be withheld in the Holder’s sole
discretion, or as part of a Fundamental Transaction.

 

(b)               No Third Party Beneficiaries. Nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant.

 

(c)                Amendments; Waiver. This Warrant may be amended only in
writing signed by the Company and the Holder, and any amendment so effected
shall amend each Warrant issued pursuant to the Purchase Agreement and be
binding upon each holder of such Warrants (provided, however, that any such
amendment that adversely affects any holder or class of holders of such Warrants
in a manner that does not apply uniformly to all holders of such Warrants, as
applicable, shall require the written consent of such adversely affected holders
or class). Any provision of this Warrant may be waived, but only if in writing
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Warrant shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

(d)               Governing Law. This Warrant shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to principles
of conflict of laws.

 

(e)                Severability. If one or more provisions of this Warrant are
held to be unenforceable under applicable law in any respect, such provision
shall be excluded from this Warrant and the balance of this Warrant shall be
construed and interpreted as if such provision were so excluded and shall be
enforceable in accordance with its remaining terms.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



 

9

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

COMPANY:

 

LIVEDEAL, INC., a Nevada corporation

      By:     Name:     Its:  

 

 

 

 

 

 

 

[Signature Page – Warrant]

 

 

 

 

 

10

 

ATTACHMENT A

EXERCISE NOTICE

To LiveDeal, Inc.:

 

The undersigned hereby irrevocably elects to purchase shares (the “Shares”) of
common stock, par value $0.001 per share (“Common Stock”), of LiveDeal, Inc., a
Nevada corporation, pursuant to Warrant No. _____, originally issued on
__________, 20__ (the “Warrant”). The undersigned elects to utilize the
following manner of exercise:

 

Shares:

_____           Full Exercise of Warrant

_____           Partial Exercise of Warrant (in the amount of __________ Shares)

 

Exercise Price: $__________

 

Manner of Exercise:

_____           Certified or Official Bank Check

_____           Intra-Bank Account Transfer

_____           Wire Transfer

_____           Cashless Exercise pursuant to Section 11(i)(ii) of the Warrant

 

[Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the [undersigned]/[the undersigned’s nominee as is specified
below].]

 

Date:
 
Full Name of Holder*:
 
Signature of Holder or Authorized Representative:
 
Name and Title of Authorized Representative†:
 
Additional Signature of Holder (if jointly held):
 
Social Security or Tax Identification Number:
 
Address of Holder:
 
 
 
 
 
Full Name of Nominee of Holder†:
 
Address of Nominee of Holder†:
 
 
 
 
 

* Must conform in all respects to name of holder as specified on the face of the
Warrant.

† If applicable.

 

11

 

ATTACHMENT B

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the attached Warrant
to purchase __________ shares of Common Stock of LiveDeal, Inc., a Nevada
corporation (the “Company”), to which the Warrant relates and appoints
________________ as attorney to transfer said right on the books of the Company
with full power of substitution in the premises.

 

Date:
 
Full Name of Holder*:
 
Signature of Holder or Authorized Representative:
 
Name and Title of Authorized Representative†:
 
Additional Signature of Holder (if jointly held):
 
Address of Holder:
 
 
 
 
 
Full Name of Transferee:
 
Address of Transferee:
 
 
 
 
 

In the presence of:

 

 

_________________________________________

 

* Must conform in all respects to name of holder as specified on the face of the
Warrant.

† If applicable.

 



 



12

